Citation Nr: 1639055	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-12 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Osgood-Schlatter's disease.

2.  Entitlement to a compensable evaluation for anxiety disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD


James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a videoconference hearing before the undersigned in June 2016.  A transcript is of record.

Although the RO reopened the claim of service connection for Osgood-Schlatter's disease of the left knee by considering it on the merits, as there was a prior final denial of the claim the Board must address whether new and material evidence to reopen the claim has been received to establish its jurisdiction to review the merits of the claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  The issue is characterized accordingly.

The issues of service connection for Osgood-Schlatter's disease of the left knee on the merits and an increased rating for anxiety disorder are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  An unappealed September 1982 rating decision denied the Veteran service connection for Osgood-Schlatter's disease of the left knee, based essentially on a finding that such disability was present prior to service and had not increased in severity during service.

2.  The evidence received since the September 1982 rating decision includes competent evidence that tends to show the Veteran has a current left knee disability, relates to an unestablished fact necessary to substantiate the claim of service connection for Osgood-Schlatter's disease of the left knee, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for Osgood-Schlatter's disease of the left knee may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter.  Any notice or duty to assist omission is harmless.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the June 2016 hearing, the undersigned identified the issues, and the Veteran was advised of what remains necessary to substantiate the claim.  A deficiency in the conduct of the hearing is not alleged.

Factual Background

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It was noted on the January 1968 report of medical history that the Veteran had been rejected for military service in May 1966 due to Osgood-Schlatter's disease of the left knee.  He denied having any symptoms for the previous 1 1/2 years.  The lower extremities and musculoskeletal system were normal on the January 1968 entrance examination.  The service treatment records show that the Veteran reported in March 1968 that his left knee gave way the previous day.  Old Osgood-Schlatter's disease was noted.  He was in a motor vehicle accident in October 1970 and when seen later that day, he had no complaints involving the left knee.  The next month he reported left knee pain since the accident.  An examination demonstrated no swelling or effusion, and McMurray and drawer tests were negative.  The impression was normal knee examination.  The musculoskeletal system and lower extremities were normal on the February 1972 separation examination.

A VA orthopedic examination was conducted in July 1982.  The Veteran reported a history of having injured his left knee in April 1968 while picking up another Marine during training.  He stated his knee popped.  He related that he sought treatment and was told he had strained the knee.  He acknowledged he did not receive any treatment at that time.  He stated his left knee ached occasionally.  X-rays of the left knee were normal.  The diagnosis was that no residuals of disease or injury of the left knee were found on physical examination or X-rays.  

An unappealed September 1982 rating decision denied the Veteran service connection for Osgood-Schlatter's disease of the left knee on the basis that it was a congenital or developmental abnormality and had not increased in severity in service.  That decision is final.  38 U.S.C.A. § 7105

VA outpatient treatment records show the Veteran reported he had undergone surgery in 2009 for a torn meniscus of the left knee.  
During the June 2016 hearing before the undersigned, the Veteran acknowledged that he had left knee problems prior to service.  He testified he hurt it in boot camp and was given medication for pain.  He also stated that his left knee had bothered him ever since.  He said that his knee condition was aggravated by jumping into foxholes and carrying heavy loads.

Legal criteria

When there is a final rating decision on a claim of service connection, such claim may not be reopened and allowed based on the same factual basis.  38 U.S.C.A. § 7105.  However, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The requirement of new and material evidence raising a reasonable possibility of substantiating a claim is a "low threshold" standard requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Analysis 

The evidence received since the last prior final rating decision addressing the matter of service connection for Osgood-Schlatter's disease of the left knee includes evidence demonstrating that the Veteran has a current left knee disability, having had surgery in 2009.  This evidence, in conjunction with his testimony that his left knee continued to be symptomatic since his discharge from service, pertains to the unestablished fact necessary to substantiate the claim of service connection for Osgood-Schlatter's disease.  The Board finds that it is both new and material, and the claim of service connection for left knee Osgood-Schlatter's disease may be reopened.


ORDER

The appeal to reopen a claim of service connection for Osgood-Schlatter's disease of the left knee is granted


REMAND

The Board finds that further development is needed for proper adjudication of the claim for service connection for Osgood-Schlatter's disease of the left knee.  As noted above, the Veteran had left knee surgery in 2009, but the records pertaining to any treatment he received prior to the operation are in the record.

With respect to the claim for an increased rating for anxiety disorder, the Board notes that the April 2016 VA psychiatric examination shows that the Veteran stated he was a little depressed, apparently because the VA was not responding to communications.  The examiner concluded that his anxiety disorder was in full remission.  The Veteran stated he intermittently used Xanax a private provider prescribed, but acknowledged he had not filled it lately.  It was noted that his only mental health encounter was in April 2013.  

VA outpatient treatment records show that in June 2016, the Veteran sought help for anxiety, depression and possible posttraumatic stress disorder (PTSD).  He stated his symptoms included insomnia, poor concentration, depressed mood, irritability, nightmares and passive suicidal and homicidal ideation.  The next month, he reported stress involving his adult daughters.  On mental status evaluation, his affect was anxious.  He displayed pressured speech.  The diagnoses were anxiety disorder, adjustment disorder with depressed mood, rule out PTSD and rule out personality disorder with avoidant traits.  It was noted the Veteran agreed to be seen for follow-up in one month.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment (VA and non-VA) he has received for his left knee since service, and to submit authorizations for VA to obtain records of any such private provider.  He should be specifically requested to provide information concerning his left knee surgery in 2009, as well as from the provider who has prescribed Xanax.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment from all providers identified.  The AOJ should obtain the VA clinical records since July 2016.  

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to assess the etiology of his left knee disability.  The examiner should provide an opinion concerning whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's Osgood-Schlatter's disease increased in severity during service, or if his current left knee disability is related to his symptoms in service.  The entire record must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, with reference to supporting clinical data as appropriate.

3.  The AOJ should arrange for a psychiatric examination of the Veteran to assess the severity of his anxiety disorder.  The entire record must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  The examiner should comment on any restrictions on occupational and daily activity functions due to his psychiatric disability.

The examiner should include rationale with all opinions

3.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


